DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on October 25, 2021 in which claims 1, 3-12, 14-25 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 4, 12, 15, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall (WO 2015/200209 A1) in view of Zhang Pengfei et al. (CN 105446356 A).
In regard to claim 1, Kohstall discloses a control method comprising:
(190) is in contact with an unmanned aerial vehicle (UAV) (1410) (see at least 1595A in Fig. 15A and [0063], [0029]), after determining that the user is in contact with the UAV, determining whether the UAV is being thrown off (see at least 1595B, arrow E1 in Fig. 15B, 1595C and [0063] and Figs. 15A-15G); determining whether the UAV is detached from the user, in response to the UAV being thrown off (see at least Figs. 15A-15G and [0063]);
Kohstall does not explicitly disclose determining whether the UAV has a safe distance from the user, in response to the UAV being detached from the user; and
controlling the UAV to fly in response to the UAV having the safe distance from the user.
Zhang Pengfei et al. discloses determining whether the UAV has a safe distance from the user, in response to the UAV being detached from the user (see at least abstract and pages 25-31); and
controlling the UAV to fly in response to the UAV having the safe distance from the user (see at least abstract and pages 25-31).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kohstall with the disclosure of Zhang Pengfei et al.in order to avoid the collision with the user.

In regard to claim 4, Kohstall discloses wherein determining whether the UAV is detached from the user comprises:
determining whether the UAV is in contact with the user within a preset time period (see at least Fig. 18); and
(see at Fig. 18).

In regard to claim 24, Kohstall discloses wherein determining whether the user is in contact with the UAV includes determining whether the user is in contact with a predetermined position of the UAV (see at least Fig. 1, 15(a),15(b), 17A, 17B).

In regard to claim 25, Kohstall discloses wherein the predetermined position includes a bottom of a body of the UAV or a position on a periphery of at least one of a plurality of arms of the UAV (see at least Fig. 1, 15(a),15(b), 17A, 17B).

As to claims 12 and 15, they recite substantially the same limitations as the method claims 1 and 4.  As such, claims 12 and 15 are rejected for substantially the same reasons given for the method claims 1 and 5 above and are incorporated herein.

6.	Claim 3, 5-11, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall (WO 2015/200209 A1) in view of Zhang Pengfei et al. (CN 105446356 A) as applied to claims 1 and 12 above and further in view of Zhang Xianzhi  (CN 105527972 A).
In regard to claim 3, while Kohstall discloses wherein determining whether the UAV is being thrown off, the combination Kohstall and Zhang Pengfei et al. does not disclose that it comprises:
acquiring accelerations of the UAV within a preset time period to obtain an actual acceleration curve;

determining that the UAV is being thrown off, in response to the matching degree being greater than or equal to a preset matching degree threshold.
Zhang Xianzhi discloses acquiring accelerations of the UAV within a preset time period to obtain an actual acceleration curve (see at least pages 19, 23-25);
calculating a matching degree between the actual acceleration curve and an acceleration curve model corresponding to the UAV being thrown off (see at least pages 19, 23-25); and
determining that the UAV is being thrown off, in response to the matching degree being greater than or equal to a preset matching degree threshold (see at least pages 19, 23-25).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kohstall and Zhang Pengfei et al. with the disclosure of Zhang Xianzhi because such modification would enhance the control of the unmanned aerial vehicle so that it can fly smoothly.

In regard to claim 5, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a detach time period that the UAV has been detached from the user (see Kohstall Fig. 18 and Zhang Pengfei et al. pages 25-31, 34-48); and determining that the UAV has the safe distance from the user, in response to the detach time period  (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kohstall and Zhang Pengfei et al. with the disclosure of Zhang Xianzhi because such modification would enhance the control of the unmanned aerial vehicle so that it can fly smoothly and avoiding collision.

In regard to claim 6, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
determining that the UAV has the safe distance from the user, in response to the distance being greater than or equal to a preset distance threshold (see Zhang Pengfei et al. pages 25-31, 34-48).

In regard to claim 7, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a horizontal distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
(see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

In regard to claim 8, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein obtaining the horizontal distance of the UAV from the user comprises:
obtaining an initial horizontal position of the UAV in response to the UAV being detached from the user and a real-time horizontal position of the UAV (see Zhang Pengfei et al. pages 25-31, 34-48); and
calculating a distance between the real-time horizontal position and the initial horizontal position to obtain the horizontal distance (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kohstall and Zhang Pengfei et al. with the disclosure of Zhang Xianzhi because such modification would enhance the control of the unmanned aerial vehicle so that it can fly smoothly and avoiding collision.

In regard to claim 9, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a vertical distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
determining that the UAV has the safe distance from the user, in response to the vertical distance being greater than or equal to a preset vertical distance threshold (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kohstall, Zhang Pengfei et al. with the disclosure of Zhang Xianzhi  because such modification would enhance the control of the unmanned aerial vehicle so that it can fly smoothly and avoiding collision.

In regard to claim 10, Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein obtaining the vertical distance of the UAV from the user comprises:
obtaining an initial vertical height of the UAV in response to the UAV being detached from the user and a real-time vertical height of the UAV (see Zhang Pengfei et al. pages 25-31, 34-48); and
calculating a difference between the real-time vertical height and the initial vertical height to obtain the vertical distance (see Zhang Pengfei et al. pages 25-31, 34-48).


In regard to claim 11, the combination of Kohstall, Zhang Xianzhi and Zhang Pengfei et al. discloses wherein controlling the UAV to fly comprises: 
controlling the UAV to hover in response to the UAV having the safe distance from the user (see Zhang Pengfei et al. pages 25-31, 34-48); or
controlling the UAV to fly on a preset route in response to the UAV having the safe distance from the user (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kohstall, Zhang Pengfei et al. with the disclosure of Zhang Xianzhi because such modification would enhance the control of the unmanned aerial vehicle so that it can fly smoothly and avoiding collision.

As to claims 14-23, they recite substantially the same limitations as the method claims 3, 5-11.  As such, claims 14-23 are rejected for substantially the same reasons given for the claims 3, 5-11 above and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661